Dismissed and Memorandum Opinion filed March 1, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01155-CV
NO. 14-10-01156-CV
____________
 
IN THE INTEREST OF X.P.W. AND E.N.W
 

On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause Nos. 2008-09435J,
2009-06295J

 
M E M O R
A N D U M   O P I N I O N
These appeals are from a judgment signed October 19, 2010. 
No clerk’s record has been filed in either appeal.  In each case, the clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On January 27, 2011, notification was transmitted to all
parties of the court’s intention to dismiss these appeals for want of
prosecution unless, within fifteen days, appellant paid or made arrangements to
pay for the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record in either case.  Accordingly, the appeals are ordered dismissed.
PER CURIAM
Panel consists of Justices
Brown, Boyce, and Jamison.